February 20,    1939

Hon. Fred Erlsman
Distrlot  Attorney
km&v 1st~, Texas
Dear Sir:
                          opinion No. 0-338
                          Rr:   Proper oredit    for
                                jail time
           Your request   for   an opinion   on the following
quest ions :
         “1.   When a defendant has been oonvlcted
    in the County Court, and his punishment assessed
    at oonfinement in the County Jell,   oan the costs
    of oourt be discharged st the rate ot three dol-
     lars ($3.00) per day, or must the oosts be oom-
    puted on a basis of one dollar  ($1.00)  for eaoh
    day of Imprisonment?

          wZ. When a defendant has been oonvloted
    In the County Court, and his punishment as-
    aessed at a rlne only, oan the costs of oourt
    be disoharged at the rate of three dollars   ((3.00)
    per day, or must the costs be Satisfied   on a basis
    of one dollar ($1.00) for each day of lmprison-
    ment?

          n3. ’h~hena defendant has been oonvloted
     in the County Court, and his punishment assessed
     at oonfinement In jail,  and by fine, what oredit
     oan be given on such fine and costs for eaoh day
     of confinement?

         V.    When a defendant has been oonvlcted
    in the District  Court for a felony, and punish-
    ment Is by fine (as in chioken theft oases etc.)
    what credit oan be eiven on such fine and costs
    for eaoh day of lmprlsonment?n


has been received    by this    office.
    lion. Fred Erlsman, February 20, 1939, Page 2



           Artiolo    793, Code of Criminal Prooedure,    as
amended by the 45th Legislature,      1st Called Session,    1937,
provides   generally that when a detendant Is oonvloted       of
a misdemeanor and his punishment is assessed at a peounlary
fins,   If he is unable to pay the fine and oosts adjudged
against him ho may for suoh time as will satisfy         the judg-
ment, be put to work in the work-house or on the oounty
farm or publio improvements oi the oounty, as provided in
Art$ole 794 end 794a, Code of Criminal Procedure,         or, if
there be no suoh work-house or farm or improvements, he
shall be Imprisoned In jail for a sufflolent        length of
time to disoharge the full amount of fine or costs ad-
  udged apalnst him, rating such labor or imprisonment at
4 3.00 for eaoh day thereor..     This Artiole  also provides
that the Commissioners1 Court of eaoh oounty, as defined
by population     braokets,  shall at any regular or special
term, by order made and entered in the minutes of the
oourt, determine the rate o? wages to be paid convicts
in their respeotlve      oountles for labor or imprisonment
at not less then $1.00 per day nor more than $3.00 per
day.
           We are informed by the Comptroller’s   Department
that the population    of Gregg County, aooordlng to the last
Federal oensus, was 15,778.     Therefore, Gregg County does
not oome within the population    bracket as set out in this
statute and would be poverned by the statute as It arplles
to those oountles not oomln. wlthln the designated popula-
tion brackets rhloh allows %3.00 per day for labor or lmpri-
sonment for convicts who dlsoharga their fines and costs
by labor performed in aocordanoe with the statute,     or serves
a suf*“foient  length of time In jail to disoharge their
fines and oo8ts.
         Artloles    794b and 7946, Code of Criminal Prooedure,
provide that oonviots in oertaln counties oomin
oertsln population    brackets who either lay the1 $ EEout
in jail or work such fines out on the oounty farm, oounty
roads or other public works, shall reoelve a credit there-
for of $1.00 per day for each day worked or spent In Jail.
Xowever, Greg? County does not come within the populstion
bracket as speolfled    in these articles.   Therefore, they
would not be applloable     to Greee County.
           Article   704, Code of Criminal   Procedure,   reads   as
r0110ws:
           “If   the punishment is %ny other   thsn a fine,
Hon. Fred Erllman,      February 20, 1939, Pago 3

         the judgment shall speolfy It, and order it
         enforoed by the proper process.   It shall
         also adjudge the oosts against the defendant,
         and order the oolleotion  thereof as in other
         oases.W
          Aftlole  920, Code of Crlmlnal Prooedure,    ap-
plies only to defendants who are oonvloted   in justioe
oourts and has no applioation  to oounty oourt oases.
          %;o are informed by your letter that Gregg
County does not maintain a work-house or farm and that
prisoners  are not worked on roads or pub110 improvementd.
            We rind no speolal  statute which removes or
prohibits   your county from oomlng under the eeneral law
as applicable   to the questions submitted in your inquiry.
             In view of the foreeoinp stetutes, you are re-
speottully    advised that it is the oplnlon of this Depart-
ment that when a defendant has bean oonvloted     in county
oourt and his punishment assessed at imprisonment in the
oounty jail or his punishment assessed by fine only, or
where his punishment Is’ assessed at confinement in jail
and by fine and where a defendant has been oonvioted      in
the dlstrlot    Court for a felony and punishment 1s by
fine,  that the oosts in these oases and the fine,    if any,
must be oomputed on a basis of $3.00 per day for each
day of imprisonment.
             Trusting   that the foregoing   answers your ln-
qulry,    we remain
                                     Very truly    yours

                                 ATTORNEYGENERALOF TEXAS
                                       (St?nd)    Ardell   3lliams
AW:AW                                        Ardell    ‘Nlllisms
                                                      Assistant
APPROQED :
(Sipned)   Gerald 0. Yann
         ATTORNEYGENERAL  OF TEXAS